Title: From Alexander Hamilton to John G. Coffin, 18 September 1799
From: Hamilton, Alexander
To: Coffin, John G.


          
            Sir,
            New York Sepr. 18. 1799
          
          I have received Your letter of Yesterday, and regret — that circumstances will not permit me to have a per you to come into the city. I wished should have been glad to have had a personal interview with you, and to — such explanations as you may have to make concerning your accounts but am intent that it be postponed for the present. These — Your Accounts I have sent to the Accountant of the War department, and have recommended that every facility be given to their adjustment. It will be proper I think advisable, for you to proceed immediately to Trenton if there be no particular obstacle in the way in order to give any explanation respecting the accounts that may be wished by the Department of War—
          With great constn I am Sir &
          Dr. Coffin—
        